Special Loan Contract of Energy Saving and Emission Reduction
 
(Model Text)


Number : Xing Yin Shan Jing Kai Jie Neng Zi 2010 No. 002


Lender: Industrial Bank Co., Ltd. Xi'an branch
 
Place of Registration: 258 Dongxin Street
 
Legal representative/responsible person:_____________________
 
Contact Person:  Jiao Feng       Title:_____________
 
Address: No.122 Weiyang Road
 
Postcode:   710016           Telex: _____________ 
 
Contact Number: 86518411      Fax: _____________
 
Borrower: Xi’an TCH Energy Technology Co.,Ltd
 
Place of Registration : No.86 Gaoxin Road
 
Legal representative/responsible person:  Ku Guohua
 
Contact Person: He Xiaoshan    Title: _____________
 
Address: 12/F, Chang An International Building, No.88 Nan Guan Zheng Jie, Xi’an
 
Postcode:   710068           Telex: _____________
 
Contact Number: 87651098      Fax: _____________
 
Signing Address:   Xi’an
 

--------------------------------------------------------------------------------


 
According to The Borrower’s application, The Lender agrees to supply a loan
funds to The Borrower as a special loan for its energy saving and emission
reduction project. In order to specify two parties’ rights and obligations and
make two parties obey them, The Lender and The Borrower enter into this contract
complying with applicable laws and regulations of the People's Republic of China
(the "PRC") through equal negotiation.


Term 1 Definition and Interpretation
 
Unless other written engagement defined by the two parties, or the following
expressions shall have the following meanings and interpretations:
 
1. The “Special Loan of Energy Saving and Emission Reduction” refers to a loan
that The Lender offers to The Borrower, which is used for the projects of energy
efficiency, energy recycling and absolute emission reduction, with the purpose
of improving energy efficiency as well as reducing greenhouse gas discharge.
 
The “Energy Efficiency Project” refers to an energy saving project, which uses
the way of equipment updating, design optimizing and energy recycling for the
purpose of saving the primary energy of coal, gas, natural gas and the secondary
energy of power and steam etc..
 
The “Energy Efficiency Project” refers to the production and the use of
non-fossil energy of wind energy, solar energy, water energy, biomass energy,
geothermal energy and ocean energy etc..
The “Absolute Emission Reduction Project” refers to a project that is conducted
under the clean energy mechanism structure with the purpose of greenhouse gases
discharge reduction. Proceeds of this project are mainly from selling verified
reduction volume of greenhouse gases discharge.
 
2. “Fixed Assets Loan” refers to an RMB loan, which is provided by a lender to a
business/ institution entity or other organizations that could act as a borrower
according to state stipulation for fixed asset investment.
 
The “Project Financing Loan” refers to an RMB financing loan used for the
borrower to establish one or a cluster of big production equipment,
infrastructure, real estate project or other projects, including a loan of
refinancing for a being constructed project or a completed project. This project
financing loan is provided by a lender for a borrower basing on the borrower’s
application.
 
3. “Creditor’s right” or principal creditor’s right is formed by a financing
which is provided by a lender (creditor) to a borrower (debtor) according to the
borrower’s reviewed and approved application. The creditor’s rights include
principal, interest, penalty interest, compound interest, penal sum, damages and
expenditures used for realizing creditor’s right etc. The creditor’s right due
to the lender by the borrower and the debt due to the borrower by the lender
under this contract should be consistent.
 
“The fees for realizing creditor’s right” includes but not limited to litigation
cost, arbitration fee, property preservation fee, application enforcement fee,
attorney fee, court fee, announcement fee, assessment fee, appraisal fee,
auction fee, selling fee, telecommunication fee, travel fee and disposal fee.
 
4. The “major transaction” in term 15 under this contract refers to, including
but not limited to any defined or possible transactions that may have an adverse
effect on the borrower’s basic business structure, change of stockholder,
contingent liability, cash flow, capacity of profiability, core trade secret,
core competitiveness, important asset, major credit and debt, debt payment
ability, ability of contract implementation, or other transactions may be
considered as a major transaction from lender/borrower's perspective.
 
5. The “major event” in term 15 under this contract refers to (including but not
limited to) any defined or possible event that may have an adverse effect on the
ability of the borrower’s top management to implement their obligations,
establishment or termination of an contract with key employees, core trade
secret, core competitiveness, basic structure, change of stockholder, contingent
liability, company continuance, validity of the business, stability,
development, profit ability, debt payment ability and ability of implementing
this contract, or other events may be considered as a major event in
lender/borrower's perspective.
 
6. The “working days” in this contract refers to the working days of the
borrower’s loan bank. During implementation of this contract, if any withdrawal
or repayment day is not the business day, the withdrawal or repayment shall be
postponed to the next business day.


Term 2 Amount of the loan
 
The lender agrees that it provide a loan of RMB (in capital letters) thirty
million to the borrower.
 

--------------------------------------------------------------------------------




Term 3 Application of the loan
 
This loan shall be used by the borrower for paying relative funds that have been
paid by the contractor. The concrete application of this loan are as the
following:
 
Concrete application of this loan
 
Amount
 
1. Construction
    /  
2. Equipment
 
RMB 30,000,000
 
3. Others
       

 
Without the lender’s written approval, the borrower shall not use this loan for
other purposes.


Term 4 Term of the loan


1. Term of this loan is 36 months, from April (month) 6 (day) 2010 (year) to
April (month) 6 (day) 2013 (year).


2. Provided that it is one-time offering，the date of the money-offering shall be
based on the actual offering date recorded on the loan certificate and the loan
note; The loan expiration date shall be postponed to the next day if the actual
date of money offering is later than its recorded date.


3. The loan shall be drawn by plan as the following:
 
        million on         (month)          (day),          (year);
        million on         (month)          (day),          (year);


        million on         (month)          (day),          (year);
        million on         (month)          (day),          (year);


        million on         (month)          (day),          (year);
        million on         (month)          (day),          (year);


        million on         (month)          (day),          (year);
        million on         (month)          (day),          (year);


        million on         (month)          (day),          (year);
        million on         (month)          (day),          (year);

The Borrower shall apply for withdrawal procedure three days before every
withdrawal date or comply with the proposed date of The Lender’s written
requirement.


If The Borrower doesn’t withdraw in accordance with above mentioned separate use
term, The Lender shall be entitled to require The Borrower to pay____of the loan
amount as the compensation at the date when The Borrower should take withdrawal.


4. The Lender has the right to modulate the loan plan properly by determining
whether the loan projects meet the requirements of relative laws, regulations,
rules, withdrawal preconditions, payment conditions, related factors of signing
corresponding guarantee agreement and guarantee procedure of this contract and
other factors required by The Lender. If The Borrower couldn’t meet engagement
withdrawal preconditions or other loan funds repayment conditions of this
contract, The Lender shall be entitled to stop offering money, loan funds or
dismissing this contract, and The Borrower shall undertake relative violation
obligations.
 

--------------------------------------------------------------------------------




5. The loan that are used by several times shall have the same expiration day,
i.e., the expiration day of the first time loan offering recorded on the loan
certificate or loan note shall be the same with that of other separate
withdrawals.


6. If The Lender terminates its loan in advance complying with the engagement of
this contract, the loan expiration date shall be arranged forward.


Term 5 Interest rate of the loan


1. Interest rate of loan under this contract shall adopt the second one as the
following:


(First) Fixed interest rate, annual interest rate is / %. If the state benchmark
interest rate of the nation is changed after the offering date set in this
contract and before the actual exercise day of the loan under this contract, the
fixed rate should be increased by___%, i.e. the benchmark interest rate with the
same type in the exercise day of the loan, and the real interest rate equals to
the benchmark interest rate, with the same time period and type, multiply by a
parameter /. During the loan term, the fixed interest rate shall not change in
accordance with the changes of state benchmark interest rate


(Second) Floating rate, defined by quarter (month/quarter/half year/year/other
periods), the annual interest rate is 10% higher than the same time period and
type of state benchmark interest rate, i.e. actual interest rate equals to state
benchmark interest rate multiplying by a parameter of 1.1 . Interest rate of the
first term equals to the same time period and type of state benchmark interest
(on the date of actual loan offering) multiplying above parameter. The interest
rate is defined by a quarter, from the loan offering date to the end of the
quarter (month/quarter/half year/year/other periods). Interest rate of the next
term shall be determined basing on the same time period and type of state
benchmark interest multiplying the above defined parameter.


(Third) Other interest rate
method:                                                                    .


The borrower will not be notified if there is change to the state benchmark
interest rate during the loan term.


2. The same time period and type of state benchmark interest on the loan’s
actual offering date shall be the interest rate standard of loans offered in
batches under this contract.
 

--------------------------------------------------------------------------------




3. In case of cancellation of sate benchmark interest rate, the lender shall has
the right to re-define the interest rate in accordance with the national
interest rate policy at the same period basing on the principles of equity and
good faith, the industrial practice and interest rate conditions. If having
objections, the borrower should negotiate with the lender immediately. If the
negotiation fails, the lender shall have the right to receive loan in advance,
and the borrower should settle the remaining principal and interest.


Term 6 Penalty interest and compound interest


1. If The Borrower has not used this loan in accordance with the contract’s
stipulation, The Lender shall be entitled to take penalty interest on the
embezzled loan, and the penalty interest rate shall be 100 % higher than the
loan interest rate. If The borrower doesn’t repay the loan on required date and
doesn’t agree with The Lender on the extension of the loan term, The Lender
shall have the right to take penalty interest on the delayed loan, the penalty
interest rate shall be 50% higher than the loan interest rate; If the interest
is not paid on time, The Lender shall have the right to take compound interest
on the delayed penalty interest rate of the loan according to the contract’s
stipulation.


2. If the loan interest rate adopts the fixed interest rate, the penalty
interest rate should also adopt the fixed interest rate. If the loan interest
rate adopts the floating interest rate, the penalty interest rate shall adopt
the floating interest rate and the floating cycle shall be in accordance with
the loan floating cycle.


3. Calculation method of the penalty interest rate and the compound interest
shall be in accordance with the loan interest calculation method of the
contract.


Term 7 Preconditions of withdrawal


1. After meeting the following required preconditions of withdrawal, The Lender
can offer money to the Borrower under this contract:


1.1 The Borrower has sent the following documents to The Lender:


1.1.1 The Borrower’s Company Charter, Business License, Organization Code
Certificate, specimen signature of legal representative and directors registered
and recorded in the industrial and commercial administrative department, Capital
Verification Report, original copies of the legal representative and his
authorized representative;
 

--------------------------------------------------------------------------------




1.1.2 The original copies of resolution of board of shareholders and resolution
of board of directors given by The Borrower, which is held according to the
legal procedure and approved by vote of the quorum of directors and
shareholders. The true, legal and effective resolution can be used to apply for
the loan under this contract by accepting the required loan conditions of The
Lender;


1.1.3 If the loan project under this contract should be reported according to
relative state department’s regulations and requirements, and The Borrower has
provided the true and valid original approval documents for The Lender, the
documents includes but not limited to,


(1) Required government approval documents (related to the establishment project
approved by government) complying with the state or local regulations


(2) Environment evaluation report(r related to required project) complying with
the state or local regulations.


(3) Power generation project shall obtain the on-grid approval from power
department; thermoelectricity and heat network project shall obtain the approval
of heat supply franchise right; if relating to the franchise license operation,
such as fuel gas supply and clean fuel motor etc., the franchise operation
approval have to be provided.


1.1.4 If a third party guarantee exists, the guarantor’s written approval of
Company Charter, Business License, specimen signature of legal representative
and directors shall be provided. A true, legal and valid resolution made by the
guarantor’s authoritative organization shall be provided, which agrees to
provide guarantee to the loan under this contract.


1.1.5 Legal representative, shareholder (natural person) and director’s
statement and guarantee of no criminal record.


1.1.6 Statement of the borrower having no excluding activities when withdrawing
loan or during loan existence term. And the loan project shall be in accordance
with the statement of the state environment, health, safety and social security
laws and regulations.


1.1.7 Recent certificate of tax payment.


1.1.8 Financial statement of recent two years audited by authorized local
auditor and recent financial statement ( of the business enterprise); statement
of financial income and expense of recent two years and recent statement of
financial income and expense (of legal person in institution).
 

--------------------------------------------------------------------------------




1.1.9 Project feasibility study report of the absolute emission reduction
project could be replaced by project design documents.


1.1.10 Project investment plan shall be detailed in issues such as the available
measure, correlative cost, capital resource, expected energy, cost saving,
implementation plan and technique maintenance.


1.1.11 Other materials required by The Lender, if applicable.


1.2 The Borrower applying for special loan of energy saving and emission
reduction shall comply with the following requirements:


1.2.1 The Borrower shall be a qualified one to do energy saving and emission
reduction project, and projects of The Borrower shall be qualified and in
accordance with other requirements of The Lender.


1.2.2 The Borrower has opened an account at The Lender’s bank according to The
Lender’s requirements.


1.2.3 The Borrower’s internal management and financial status are normal with
good credit record and repayment ability.


1.2.4 If The Borrower is a legal person of a new establishment project, its
shareholders should be with good credit and without bad significant records.


1.2.5 The Borrower shall comply with investment qualification and business
qualification of the investment project, which is to be established by the
state, if applicable.


1.2.6 The Borrower shall comply with correlative project investment capital
principles of the state. The capital amount is fully funded in the same
proportion of the loan, and the actual progress of the project matches the
investment capital.


1.2.7 The Borrower has not ever been included in the risk-focus enterprise list
by the Tax Authority, Industrial and Commercial Bureau, Customs, and the State
Administration of Foreign Exchange.


1.2.8 Legal representative, shareholder (natural person) and directors have no
criminal record.


1.2.9 If an enterprise has been established for about 2 years, its recent 2
years’ net profit should be positive or the income and expense should be
balanced; If an enterprise has been established for more than 1 year but less
than 2 years, the net profit of the last fiscal year should be positive or the
income and expense should be balanced, and the cash flow should be stable; If an
enterprise is established less than 1 year, there shall be no enforced
requirement for the profit level, and the market prospect, future cash flow as
well as the background of its shareholder shall be intensively analyzed.
 

--------------------------------------------------------------------------------




1.2.10 The Borrower’s own fund shall be not less than 20% of the projects’ total
cost.


1.2.11 Asset-liability ratio of last year shall be in accordance with the
following regulations: asset-liability ratio of the manufacturing enterprise
shall not be more than 70%; asset-liability ratio of the trading enterprise
shall not be more than 80%; asset-liability ratio of the energy-saving
enterprise shall not be more than 90%.


1.2.12 The Borrower has established a carbon contract with a foreign customer on
absolute emission reduction project and the National Development and Reform
Commission has approved it.


1.2.13 The investment recovery period of energy efficiency project, recycling
energy project and the absolute emission reduction project is respectively less
than 6 years, 15 years and 4 years.


1.2.14 Unless obtaining the lender’s written approval, the borrower applying for
the project of energy efficiency loan shall comply with the following
requirements:


(1) The project shall use mature technology, and the project was made by proper
energy audit or feasibility study, including the project of energy saving
monitoring plan.


(2) Comply with the national environment, health, safety and social security
laws.


(3) The new project shall not be allowed to repay for the old one or be replaced
for other loan.


(4) Energy saving ratio of the energy efficiency project shall be more than 10%.


1.2.15 Other requirements required by the lender


1.3 If mortgage/pledge exists, the borrower shall do proper registration
procedure for the mortgage/pledge according to relative laws and regulations.
The original copy of correlative property documentary evidence and registration
documentary evidence shall be kept by the lender.


1.4 If the borrower is required to insure the mortgaged goods, the borrower
shall obey the lender’s requirements and send the original copy of the insurance
to the lender. The lender shall be the first beneficiary of the insurance.


1.5 The borrower has paid the lender correlative fees under this contract
according to the lender’s requirements.
 

--------------------------------------------------------------------------------




1.6 Other requirements by the lender.


2. Meeting conditions of term 7.1 is the lender’s precondition to implement
obligations under this contract. According to the above withdrawal
preconditions, the lender is entitled to reduce or give up partial withdrawal
preconditions without the borrower’s approval, and the borrower or the guarantor
shall not take it as a case for counterpleading the lender.


3. If the loan is withdrawn by several times, the last withdrawal’s interest
payment date shall not be later than 5 years of the first withdrawal date.


4. According to the borrower’s implementation status of correlative laws,
regulations, rules, preconditions required by the lender, signing of matched
Guarantee Contract, time of conducting guarantee procedure etc., the lender has
the right to properly modulate the loan. If the borrower couldn’t meet the
preconditions of withdrawal under this contract, the lender shall have the right
to stop the borrower’s loan application or stop this contract. Any
responsibilities or damages caused should be born by the borrower.


5. If the borrower meets the withdrawal preconditions of this contract and is
audited by the lender, the lender shall pay loan capital according to term 8 of
this contract.


Term 8 Account Monitoring and Payment of Loan Funds


According to the requirements of Project Financing Business Guide and Interim
Measures on Management of Fixed Assets Loans issued by CBRC, the borrower
promises to accept the lender’s management and control of the payment of loan
funds and supervision of the application of the loan funds in accordance with
the contract.


Account monitoring and loan funds payment of this contract shall be conducted in
accordance with the second convention.


(First) Special Loan of Energy Saving and Emission Reduction of this contract
belong to the Fixed Assets Loans, and the following A, B, and D rules shall be
applied;


(Second) Special Loan of Energy Saving and Emission Reduction of this contract
belongs to Project Financing Loans, and the following A, B, C, D rules shall be
applied;


(Third) Special Loan of Energy Saving and Emission Reduction of this contract
neither belongs to Fixed Assets Loans nor Project Financing Loans, and the
following A, B, C, D rules shall not be applied. After being approved by the
lender and when the borrower meets the withdrawal preconditions under this
contract, the lender shall pay loan funds in accordance with term 4 of this
contract.
 

--------------------------------------------------------------------------------




A. Loan Account


The borrower shall open a loan account according to the lender’s requirement.
The borrower agrees that the loan offering and payment shall be transacted by
this account and this loan account shall be only used for loan offering and
funds payment signed. Other transactions relating to funds payment or settlement
excluded in this contract shall not use this account. In addition, this account
shall not have a function of external internet banking payments. The borrower
authorizes the lender an irrevocable right to offer the loan funds to the
following account:


Name: ___________________________   Account No.: ___________________________


Account Bank: ___________________________
 
B. Reserve Account of Repayment


The borrower shall open a reserve account of repayment according to the lender’s
requirement, and this account shall not have a function of external internet
banking payments:


Name: ___________________________  Account No.: ___________________________


Account Bank: ___________________________


The borrower guarantees that the deposit proportion of the reserve account from
investment projects’ fixed assets or the borrower’s income cash will not be
lower than  / , the average deposit funds in the account will not be less
than   /    .


C. Revenue Account of Projects


1. The borrower irrevocably promises that all projects’ revenue shall be
deposited in the following account:


Name: Xi’an TCH Energy Technology Co., Ltd.  Account No.:456850100100078215


Account Bank: Industrial Bank,  Xi’an Economy Development Zone Branch


The borrower promises that the lender has the right to deduct the principal and
interest of the funds that deposited in the project revenue account according to
the conventions in the contract. The lender has the right to supervise the
borrower to do external balance and payment in accordance with the conditions
and methods signed in advance. The project revenue account shall not have a
function of external internet banking payments.
 

--------------------------------------------------------------------------------




2. The lender has the right to do dynamic monitoring to the project revenue
account. If the cash flow of the account appears abnormal, the borrower shall
explain reasons by the lender’s requirements, and the lender has the right to
adopt corresponding solutions according to article 2 of 16 of the contract.


D. Loan Funds Payment


1. The lender has the right to manage and control loan funds by the way of
entrusted payment (by the lender) and self-payment (by the borrower).


1.1 Entrusted payment (by the lender) means that the borrower authorizes the
lender to pay the loan funds to the transaction counterpart of the borrower,
which is in accordance with the convention of the contract.


Adopting the entrusted payment (by the lender), the borrower shall provides
relevant transaction materials complying with the convention of this contract
before the loan funds offered, and after approved by the lender, the loan funds
shall be paid to the transaction counterpart of the borrower by the borrower’s
loan account.


Adopting the entrusted payment (by the lender), after the loan funds being paid
to the borrower’s transaction counterpart and if the loan funds being returned
because of the contract’s cancellation, termination or invalidation etc., the
lender shall be entitled to recover the returned loan funds in advance according
to term 14 of the contract.


Adopting the entrusted payment (by the lender), the lender may require the
borrower, independent intermediary organization and contractor to inspect
equipments construction or project progress together, if necessary, and to pay
loan funds according to the common verification note in accordance with the
convention conditions of the contract.


1.2 “Self-payment (by the borrower)” means that after the lender transfers the
loan funds to the borrower’s loan account, the borrower shall pay the funds to
its counterpart himself, which is in accordance with the convention purpose of
the contract.


Adopting the self-payment (by the borrower), the borrower shall report the
payment status of the loan funds to the lender periodically, and the lender
shall judge whether the loan payment is in accordance with the stipulated
application by account analysis, note check and site investigation etc..


2. If a single amount is more than 5% of the total investment of the project or
is more than RMB 5 million of the loan funds payment, the entrusted payment (by
the lender) shall be adopted.
 

--------------------------------------------------------------------------------




3. When the borrower encounters the following situations during the process of
loan funds offering and payment, the borrower shall be asked to supplement the
conditions of loan offering and payment, and the lender shall has the right to
adopt stricter loan funds offering and payment conditions, stop the loan funds
offering and take proper measures according to article 2 of 16


3.1 Decline of the credibility;


3.2 Disobey the loan funds payment convention of the contract;


3.3 Project progress is later than the funds application progress


3.4 Disobey stipulations of the contract to avoid entrusted payment (by the
lender) by breaking up the whole into parts.


Term 9 Principal and interest repayment of the loan.


1. Repayment date


Unless stipulated by this contract, or the borrower should repay the funds at
the convention repayment date. The repayment date under this contract shall
adopt the   /    way of the following:


(First) The payment due date is every____ (dd/mm) of the calendar since the
following ___month (season) after the loan funded and the day of maturity of the
loan.


(Second) The repayment date of this contract during the loan term is the same
day with the loan term’s starting day. If a month doesn’t have the same day with
the loan term’s starting day, the repayment date shall be the last day of the
month. The borrower should pay the principal and interest to the lender at the
repayment date monthly, and settle other rest principal and interest at the loan
term expiration date.


(Third) Other methods ___________________________.


2. Repayment way of the principal and interest.


The borrower agrees to repay the principal and interest by the /  way until it
repays all principal and interest:


(First) Repayment of equal principal and interest:


1. If the interest rate of this loan is a floating rate, every term’s repayment
principal and interest shall be calculated according to the rest principal,
interest rate level and rest repayment terms. Every term’s actual repayment
principal and interest shall rely on the calculated result by the lender
according to the contract rules.
 

--------------------------------------------------------------------------------




2. If the interest rate of this loan is a fixed rate, the principal and interest
of   /   RMB shall be paid at every repayment date.


(Second) Repayment of equal principal


Repay principal of   /   RMB at every repayment date and settle the interest of
the term together. Every term’s interest shall be calculated according to the
rest principal, interest rate level and rest repayment terms. Every term’s
actual repayment principal and interest shall rely on the calculated result by
the lender according to the contract rules.


(Third) Take a lump-sum settlement to the principal at the loan term expiration.
The loan interest shall be paid by the following ____convention, and settle all
rest interest at the loan term expiration.


a. ____ (day) at every month;            b.____ (day) at the end month of a
quarter


3. Repayment account


The borrower has opened an account at the lender’s bank (Account Number:
456850100100078215). After loan funds offering, the borrower should deposit
enough money in the above account before every repayment date. The borrower
shall irrevocably entrust the lender to deduct correlative funds directly from
that account at the repayment date until the borrower repay all principal and
interest of the loan and implement all obligations and responsibilities under
this contract.


4. Advanced payment


The borrower should repay the principal and interest of the loan at the agreed
date under this contract.


If the borrower requires repaying partial or full of the loan’s principal and
interest in advance, the lender must be notified 10 working days in advance and
the lender’s written approval must be obtained. With the lender’s written
approval and after the borrower repays partial of the  principal and interest in
advance, the borrower and the lender should conclude a further repayment terms,
date and amount by negotiation. Interest of the principal repaid in advance
shall be calculated by its actual use term and the loan interest rate of the
contract. The lender shall not modulate the loan interest that has been
calculated and taken by the lender before the advanced payment.
 

--------------------------------------------------------------------------------




If the borrower asks to repay in advance, the lender has the right to require
the borrower to make compensation by________.


5. The borrower shall irrevocably authorize the lender to deduct funds
(including but not limited to the principal and interest of the loan as well as
other fees) from any account of the borrower directly without the judicial
practice if the borrower doesn’t implement or disobey the contract’s
stipulations.


Term 10 Arrangement fees of financing


By mutual voluntary negotiation, the borrower agrees to pay principal and
interest to the lender on time according to the contract’s stipulations; in
addition, the borrower shall pay the financing arrangement fees of____% of the
loan to the lender at the loan offering date at one time.


Term 11 Guarantee


1. The following contracts are all that guarantee this contract:


(1) Contract No.: Xing Yin Shan Jing Kai Zui Gao Di Zi (2010), No. 002-2,


Contract Name: Maximum Amount Mortgage Contract,


Guarantee Method: Mortgage, Warrantor: XI’an TCH Energy Technology Co.,Ltd


(2) Contract No.: Xing Yin Shan Jing Kai Zui Gao Di Zi (2010), No. 002-1


Contract Name: Max Amount Mortgage Contract,


Guarantee Method: Mortgage, Warrantor: Shaanxi Shengwei Group Co.,Ltd


(3) Contract No.: Xing Yin Shan Jing Kai Ge Bao Zi (2010), No. 001


Contract Name: Statement of Personal Guarantee


Guarantee Method: Mortgage, Warrantor: Ku Guohua


2. Before these guarantee contracts and guarantee procedures being signed and
being finalized, the lender has the right not to implement obligations under
this contract temporarily.


Term 12 Rights and obligations of the two parties


1. Rights and obligations of the lender


1.1 Rights of the lender


1.1.1 The lender is entitled to require the borrower to repay principal and
interest on time;
 

--------------------------------------------------------------------------------




1.1.2 The lender is entitled to require the borrower to provide all materials
related to the loan;


1.1.3 The lender is entitled to know the borrower’s operation and financial
status;


1.1.4 The lender is entitled to monitor if the borrower use the loan funds
according to the contract’s stipulation;


1.1.5 The lender is entitled to propose suggestions and requirements to the
project’s progress


1.1.6 The lender is entitled to deduct funds (including but not limited to the
principal and interest of the loan as well as other fees) from any account of
the borrower directly without the judicial practice


1.1.7 The lender is entitled to transfer the contract’s full or partial
creditor’s rights and security interest to the third party at any time without
the borrower’s agreement. The borrower shall still bear all obligations under
this contract when the lender transfers the creditor’s rights and security
interest of this contract;


1.1.8 If the borrower fails to repay the principal and interest of this loan or
implement issues related to the repayment in accordance with the contract’s
stipulation, the lender shall has the right to disclose the borrower’s violation
to the Credit Reference Center of the People’s Bank of China or the news media,
and take related legal measures of clearance, lawsuit or legal arbitration etc.


1.1.9 The lender is entitled to entrust or require the borrower to entrust a
qualified independent intermediary institution, if applicable, to provide legal,
tax, insurance, technology, environment and monitoring suggestions and services.
Expenses and fees occurred shall be paid by the borrower.


1.1.10 The lender is entitled to share the rights of laws, rules and regulations
and other rights under this contract.


1.2 Obligations of the lender


1.2.1 The lender shall offer and pay loan funds according to this contract’s
stipulation


1.2.2 The lender shall keep confidentiality of the borrower’s debt, finance,
production and business. But the following situations are excluded:


(1) Stipulations of laws and regulations


(2) Stipulations and requirements of the monitoring institution


(3) Disclosure to the borrower’s cooperation party
 

--------------------------------------------------------------------------------




2. Rights and obligations of the borrower


2.1 Rights of the borrower:


2.1.1 The borrower is entitled to withdraw and use all loan funds according to
the contract’s stipulation


2.1.2 The borrower is entitled to require the lender to bear confidential
obligations of the provided materials according to the contract’s stipulation


2.2 Obligations of the borrower


2.2.1 The borrower shall provide the documents, names of banks with accounts
opened, account numbers, balance of deposit and loan by the lender’s
requirements, and cooperate with the lender to take investigation, examination
and inspection.


2.2.2 The borrower shall accept the lender to monitor the application status of
the loan funds, the production, operation and financial activities. When the
loan funds are used for project construction, the borrower shall cooperate with
the lender to inspect correlative projects, and take proper measures according
to the lender’s suggestions and requirements.


2.2.3 The borrower shall not use the loan funds for other purpose. The loan
funds shall be used in accordance with the contract’s stipulation. The borrower
ensures that the loan funds shall not be used for capital and equity investment
and speculating securities, futures and real estate. The borrower shall not use
the loan for loan activities among enterprises and for other forbidden illegal
actives, or embezzle the loan by other ways.


2.2.4 The borrower shall accept the lender to monitor its accounts and the
payment of the loan funds in accordance with term 8 of this contract


2.2.5 The borrower shall repay full principal and interest of this loan in
accordance with the contract’s stipulation


2.2.6 The borrower shall not transfer partial or full amount of the debt of this
contract to a third party without the lender’s written approval


2.2.7 The borrower shall bear all fees related to the repayment of this
contract, including but not limited to the notary service, appraisal,
registration and the lender’s credit realization fees.


2.2.8 The borrower shall not reduce its registered capital by any method


2.2.9 The borrower should get the lender’s written approval and actively
implement all guarantee measures related to the repayment of the principal and
interest when undergoing material events related to mergers, divisions, transfer
of shares, foreign investment and materially increaseing of debt financing,
which including but not limited to,
 

--------------------------------------------------------------------------------




(1). Activities that shall influence the repayment of the loan’s principal and
interest, such as apply for loan or debt to a bank or a third party, offer loan
to a third party, provide guarantee for a third party’s debt by increasing debt
financing;


(2). Undergoing a significant change of property right and modulation of
operation method (including but not limited to signing joint-venture or
cooperation contract with a foreign businessman or a businessman from Hong Kong,
Macao and Taiwan; cancellation, close, production-stop and conversion of
production; division, merger, combination or being acquired; transfer of equity;
reform, establishing or changing into a shareholding company; foreign
investment; use of tangible assets of house and machine equipment or use of
intangible assets of brand, patent, special technology and land-use right to be
a shareholder or investing a shareholding company or investing a company;
transfer of property right and management right by lease, contract, pool and
entrust)


2.2.10 The borrower should immediately notify the lender and implement guarantee
measures related to the principal and interest of this contract by the lender’s
requirements if the following events happen:


(1) The borrower undergoes significant financial loss, asset loss or other
financial crisis;


(2) The borrower undergoes shutout, revocation /cancellation of business
license, voluntary or forced bankrupt and dissolution;


(3) The borrower’s shareholder or operation and finance of its affiliated
company encounters significant crisis, which influences the borrower’s normal
operation;


(4) Change of the borrower’s legal representative, directors or key top
management, which may influence the borrower’s normal operation


(5) Change of the borrower’s shareholder or shareholding


(6) The borrower and its shareholders and other affiliated company generates
significant associated transactions, which may influence the borrower’s normal
operation


(7) Any lawsuit, arbitration, criminal or administrative penalty, which may have
material adverse effects on the borrower’s operation or financial status.


(8) Significant events that may have material effects on the borrower’s
repayment ability.
 

--------------------------------------------------------------------------------




2.2.11 By the lender’s requirements ( which should be properly proposed by the
lender and be notified to the borrower in advance, unless the lender couldn’t
notify the borrower in advance because of violation or potential violation
events or other certain environment), the following activities are allowed by
the borrower’s representative at the normal working time:


(1) Access to the borrower’s operation place


(2) Check the place, facilities, factory and equipment of the borrower


(3) Inquiry the account book records and other records of the borrower


(4) Inquiry borrower’s employee, agent, contractor and subcontractor that they
know or may know some information that required by the lender


2.2.12 The borrower ensures that during the loan term, the financial status of
floating asset and net asset value, asset-to-debt ratio as well as proportion of
asset flow shall be respectively maintained within the required scope of 500
million, 80% and 2.5.


2.2.13 According to the lender’s requirement, the borrower shall use the way of
asking projects’ related party to sign general contract, buying commercial
insurance, establishing warranty money of project completion, providing
guarantee of project completion and implementing guarantee letter to minimize
the project construction risks.


2.2.14 According to the lender’s requirement, the borrower shall adopt signing
long term supply contract, using financial derivative instrument or financial
gap guarantee method (offered by the sponsor) to disperse project operation
risks effectively.


2.2.15 The borrower should sign the letters or documents (asking for payment)
sent by the lender by mail or other ways, and then send the receipt to the
lender.


Term 13 Statement and commitment of the borrower


The borrower makes the following statement and commitment voluntarily to and
bears legal obligations to the factuality of them:


1. The Borrower is a legally existing business entity established in pursuant
with the laws of People’s Republic of China, with full capacity of civil acts.
The Borrower ensures that it shall provide related certification, permission,
certificate and other required documents for the Lender according to the
lender’s requirements.


2. The Borrower has enough ability to implement all obligations and
responsibilities under this contract. Any command, change of financial status or
signing contracts with any enterprise shall not reduce or cancel any settlement
obligations of the Borrower.
 

--------------------------------------------------------------------------------




3. The borrower has full right, authorization and legal right to sign this
contract, and the borrower has got and finished all internal approval,
authorization and other procedures that required for signing and implementation
this contract. The borrower has also got and finished all necessary approval,
registration, authorization, agreement, permission and other procedures required
for this contract from the government department and other authorities. All the
approval, registration, agreement, permission, authorization and other related
procedures required for signing this contract are legal and valid.


4. The borrower signed this contract complying with the borrower’s related
constitutions, internal decision and resolution of shareholder meeting and board
of directors. And this contract is not conflicting or disobeying any
constitutions, internal decisions and resolution of shareholder meeting and
board of directors of the borrower.


5. Signing and implementing this contract is based on the true purpose of the
borrower. The loan project and events are in accordance with legal laws and
regulations, and above contract signing and implementation are in accordance
with laws, regulations, rules and stipulations of the contract binding to the
borrower. This contract is a legal and valid one that could be enforced
implementation. If there are some defects of the borrower’s right to sign and
implement this contract and make this contract invalid, the borrower shall
immediately compensate the lender’s full damages unconditionally.


6. All documents, financial statement and other materials that offered by the
borrower are true, complete, accurate and valid, and the borrower shall
continuously keep each financial target according to the lender’s requirements


7. The borrower agrees that the related business of the loan under this contract
shall be constrained by the lender’s rules and conventions, and the lender shall
have the power to interpret it.


8. If the borrower couldn’t implement obligations according to the contract’s
stipulations, the borrower hereby authorizes the lender to deduct related money
directly from any account of the borrower at the lender’s bank or at the
lender’s system.


9. If the borrower provides any documents (the borrower ensures all these
documents are true) of concrete transaction for the lender to review, whether
before or after the contract’s signing, the lender shall only make decision upon
the appeared true transaction documents. The lender shall not join or know any
concrete transaction of the borrower and shall not bear any obligations.
 

--------------------------------------------------------------------------------




10. The borrower confirms that besides the written disclosure offered to the
lender, the following events (happed or may happen) are not hidden by the
borrower, which may make the lender disagree to lend money to the borrower:


(1) Debt or contingent liability borne by the borrower, including but not
limited to any pledge, mortgage, detention and other liabilities that
established at the borrower’s assets or proceeds, which are not disclosed to the
lender;


(2) Major violating discipline, lawbreaking or being claimed events that
relating to the borrower or the borrower’s key management


(3) The borrower violates debtor-creditor contract that signed by the borrower
and any creditor


(4) The borrower haven’t got or had any pending lawsuit, arbitration or
administrative lawsuit; and the borrower haven’t got any liquidation, out of
business or other similar process that asked by a third or by the borrower
itself voluntarily.


(5) Any situation that may have an effect on the borrower’s financial status and
repayment ability


11. The borrower ensures that it shall use the loan funds in accordance with the
stipulated purpose under this contract, and shall not divert it or use it for
any other purpose that violate the contract’s convention. The borrower shall
cooperate with the lender to do supervision, inspection and inventory to the
borrower’s loan funds application status, production operation, financial
activity, material stock, asset-liabilities, bank deposit and cash stock, and
cooperate to do what required by the lender.


12. The borrower shall provide enough, valid and other proper guarantee for the
lender


13. The borrower shall not reduce its registered capital by any method. Without
the lender’s prior written approval, the borrower shall not transfer partial or
full of its liabilities under this contract to a third party. Before repaying
all liabilities of this contract, the borrower shall not repay any liabilities
to the lender or other creditors in advance without the lender’s written
approval.


14. Before repaying all liabilities of this contract, the project loan and
project construction capital of the borrower or financed by the borrower shall
be only used for project development and construction, and shall not be
embezzled or spirited away by any reason or method.


15. The borrower shall immediately notify the lender if significant adverse
events happened, which may have an effect on the borrower’s repayment ability;
the borrower shall not take events of merger, division, transfer of
shareholding, foreign investment and material increase of debt financing except
getting the lender’s written approval.
 

--------------------------------------------------------------------------------




16. If the borrower encounters lawsuit or other disputes with the lender or a
third party relating to the lender during the contract implementation term, and
makes the lender involved in the dispute between the borrower and a third party,
the borrower shall bear the lender’s fees of lawsuit, arbitration, legal
expenses and other fees that relating to the disputes


17. The borrower promises that it shall accept the lender’s monitoring and shall
not use the loan funds by internet bank, entrusted collection and universal cash
saving and withdrawing. Account settlement business under this contract shall be
processed by the account opened at the lender’s bank. The loan account shall be
only used for the loan funds offering and payment stipulated in the contract,
the loan account shall not be used for other payment, settlement or other
purpose outside of the contract’s stipulation. The borrower shall not open the
foreign payment function of web bank for the repayment reserve account and
project proceeds account.


Term 14 Collect loan funds in advance


1. If the borrower or the warrantor (guarantor, mortgagor or pledger) undergoes
the following situations during the loan term, the lender shall has the right to
stop offering the rest loan funds and to collect partial or full principal and
interest and installment loans in advance, and the lender could collect loan
funds in advance in accordance with the contract, and other unexpired loan funds
shall be deemed to be early maturity.


1.1 The borrower offers false materials or hides important financial events to
the lender, or materials offered by the borrower are proved to be false,
accurate and complete, and are not in accordance with certification, documents,
statement and commitment of this contract, or the materials offered by the
borrower are intentionally fallacious.


1.2 The borrower changes the original purpose of the loan funds without the
lender’s approval, or the loan funds are embezzled, or used for illegal or
irregular transactions.


1.3 The borrower uses a false contract between it and its affiliated party, or
uses obligatory right of notes receivable or account receivable with no actual
trading background to ask for discount or mortgage from the lender, or to get
capital or credit from the lender


1.4 The borrower refuses to accept the lender to supervise and inspect the loan
funds application and related financial activities.
 

--------------------------------------------------------------------------------




1.5 The borrower undergoes merger, division, purchasing, recombination, transfer
of shares, foreign investment and materially increase of debt financing, or
other events may be considered having an effect on security of the loan from
lender/borrower's perspective.


1.6 The borrower intentionally avoids the lender’s obligatory right.


1.7 The borrower’s credibility becomes worse and the repayment ability
(including contingent debt) weakened obviously


1.8 The borrower or its affiliated enterprise and the guarantor or the
guarantor’s affiliated enterprise has cross-defaulting stipulated in term 10 of
this contract.


1.9 The borrower doesn’t repay principal, interest and expense of any financing
under this contract on time


1.10 The borrower stops repaying its debt, couldn’t or expresses that it can’t
repay the expiration debt on time


1.11The borrower undergoes shutout, being named in the gazette, dissolution,
revocation/cancellation of business license, or the borrower involves in
significant economic dispute or its financial status becomes worse.


1.12 The borrower doesn’t implement its obligations in accordance with term 12
and 15 of this contract and other obligations, or the guarantor doesn’t
implement the obligations of the guarantee contract


1.13 Value of the mortgage and pledge has or may become less. Or the right of
the pledge should be realized before the loan expiration.


1.14 Other events stipulated in this contract, or other events that may
endangers or damages or possibly endangers or damages the lender’s rights and
benefits.


2. If collection of the loan funds in advance appears, the lender could decide
whether or not to give the borrower a certain period of grace unilaterally. If
the lender gives a period of grace to the borrower, and the borrower doesn’t
take any remedial measures or the remedial measures doesn’t meet the lender’s
requirements, the lender has the right to collect its loan funds unilaterally.
The lender also could decide not to give the borrower a period of grace and
collect loan funds directly.


3. When collecting loan funds in advance, the lender has the right to take
correlative measures in accordance with article 2 of 16 under this contract.
 

--------------------------------------------------------------------------------




Term 15 Obligations of the borrower to disclose major transaction and
significant events to the lender


1. The borrower should notify the lender what major transactions or significant
events took place in documents


2. If the borrower is a group customer, the borrower should promptly report the
transaction to the lender if the affiliated transactions’ assets are more than
10% in accordance with related regulations, which including but not limited to


(1)Affiliated relationships of the transaction parties


(2) Project and nature of the transaction


(3) Amount and corresponding ratio of the transaction


(4) Pricing policy (including transaction without amount or transaction with
nominal amount)


Term 16 Liability for breach of contract


1. When this contract comes into effect, the borrower and the lender should
implement their obligations under this contract. Both partues shall bear their
default responsibilities if they failed to implement or fully implement the
stipulated obligations under this contract.


2. Provided that the borrower failed to use this loan funds in accordance with
the contract’s convention purposes, or failed to draw this loan funds in
accordance with the stipulated method, the lender shall has the right to adopt
the following measures:


2.1 Require the borrower to correct violations within a term


2.2 Stop offering the rest loan and paying unpaid loan funds under this
contract.


2.3 Require the borrower to make a supplementary provision of loan offering and
payment terms to meet the lender’s requirements


2.4 Decide the full or partial debt to be expired unilaterally.


2.5 Terminate this contract unilaterally, and require the borrower to repay the
principal and interest of the expired or unexpired loan, and pay or compensate
related damages and fees


2.6 If the loan is overdue, the lender shall require the borrower to pay the
overdue interest. If the borrower embezzles the loan, the lender shall require
the borrower to pay penalty interest of embezzlement; and the lender shall also
require the borrower to pay the compound interest of the unpaid interest.
 

--------------------------------------------------------------------------------




2.7 Require the borrower to add or change guarantor, mortgage, and pledge/right.


2.8 Implement or realize every rights of the guarantee that related to the loan


2.9 Deduct principal and interest from any account of the borrower at the
lender’s bank (excluding of the non-profit account of accumulation fund and
labor-union capital), entrust the borrower’s account-open bank to deduct
principal and interest of the loan, including but not limited to the principal
and interest of the loan and all the costs stipulated in the contract. If the
currency of the account is different from the loan currency, the lender is
entitled to deduct the loan currency converted by foreign exchange premium on
the day the lender bought to repay principal and interest of the loan.


2.10 Provided that the lender used method of lawsuit or arbitration to ask the
borrower to repay principal and interest, related fees for the lender to realize
its obligation right shall be borne by the borrower.


2.11 Any movable or unmovable visible/incorporeal property of the borrower
controlled or occupied by the lender shall be distrained, retained or be kept by
other measures the lender considers to be applicable.


2.12 Measures that stipulated by laws, regulations or the contract’s
conventions, or being considered to be applicable by the lender.


3. When the preconditions of withdrawal and repayment of loan funds are
satisfied, the lender shall compensate the borrower’s all direct economic loss
caused by failing to offer the loan to the borrower in accordance with the
promissory date and amount. Anyway, the indirect predictable/unpredictable
losses from above situations shall not be borne by the lender, and the lender
shall not compensate the borrower these losses.


4. If a guarantor (warrantor, mortgagor and pledger) under this contract
undergoes the following events, the lender shall have the right to take measures
according to article 2 of 16.


4.1 The guarantor fails to implement the contract’s convention, or the credit
status of the guarantor becomes worse or other events that reduce the guarantee
ability.


4.2 The mortgagor fails to implement the stipulations of the mortgage contract,
or intentionally to damage the mortgage goods, or the value of mortgage goods
may reduce or has reduced obviously, or other situations that damages the
lender’s mortgage rights.
 

--------------------------------------------------------------------------------




4.3 The pledger fails to implement the pledge contract’s stipulation, or value
of the pledge has reduced or may reduce obviously, or rights of the pledge have
to be realized before the loan is discharged or other events that damage the
lender’s rights of pledge.


Term 17 Cross-default


If the borrower or its affiliated enterprises undergoes the following events,
they shall be considered to be violation of this contract, and the lender shall
collect loan in advance in accordance with term 14 of this contract and require
the borrower to bear violation responsibilities in accordance with article 2 of
16 of this contract


1. Any loan, financing or debt undergoes or possibly undergoes violation or is
announced to be expiration in advance.


2. Any guarantee or similar obligation is not fulfilled, or there is the
possibility of not fulfilling.


3. Fail to implement or violate legal documents or contract’s debt guarantee and
other similar obligations, or there is the possibility of not fulfilling or
violation


4. There is or there may be a situation that the borrower couldn’t repay the
expired debt, loan or financing


5. The borrower is declared or to be declared bankrupt by legal procedures


6. The borrower transfers its assets or property to other creditors


7. Other situations that may have an adverse effect on the principal and
interest of the loan under this contract.


Term 18 Continuity of obligations


All obligations of the borrower under this contract have continuity; they shall
have the same and equal binding effect to the borrower’s successor, agent,
receiver, grantee and their transactions such as merger, reconstruction and
change of name.


Term 19 Expiration-accelerating clauses of the principal and interest and other
fees


The borrower agrees that once it violates the obligations of statement and
commitment under this contract, or it fails to implement any obligation under
this contract, the lender shall has the right to decide that any of the
borrower’s obligation to the lender is expired. Those obligations include the
matured or unexpired debt principal, interest (including penalty interest and
compound interest) and corresponding fees.
 

--------------------------------------------------------------------------------


 
Term 20 Applicable laws, jurisdiction and dispute solution


1. Signing, effectiveness, implementation, termination, interpretation and
disputes solution shall be in accordance with the laws and regulations of
People’s Republic of China and related judicial interpretation.


2. Any dispute caused by this contract shall be solved by the lender and the
borrower through friendly negotiation. If the two parties couldn’t solve
problems by negotiation, they all agree to solve problems by the First way:


(First) Lodge a complaint to a local People’s Courts of the lender. Court fees,
reasonable legal expenses and other fees arising from the litigation process
including but not limited to the property preservation fees, travel charge,
notarial certification fees, translation fee as well as appraisal and auction
fees, which shall be borne by the losing party.


(Second) Apply to______arbitration commission for arbitration; the arbitration
shall be in accordance with the valid arbitration result. This arbitration shall
be the final one and have binding effect to both parties. The arbitration shall
be done at the______arbitration court. Arbitration fees and reasonable legal
fees and other fees arising from the arbitration term shall be borne by the
losing party. These fees include but not limited to the property preservation
fees, travel charge, notarial certification fees, translation fee and appraisal
and auction fees.


(Third) Other methods:______________________________.


3. During a process of solving disputes by litigation, arbitration or other
methods or terms that do not related to disputes shall be implemented normally.
The borrower shall not refuse to implement obligations under this contract by
the excuse of dispute solution.


Term 21 Document, communication and notice


1 Any notice or communication contact under this contract shall be sent to the
other side by the address, telex number and other contact information recorded
on the cover of this contract.


2 Changes of contact information should be immediately sent to the other side
when the contact information of either party under this contract changed.
 

--------------------------------------------------------------------------------




3 If delivered by above address, each notice or communication contact shall be
considered to be received on the following date:


3.1 If delivered by letter, five working days after a registered letter seems
that the letter has been received.


3.2 If delivered by telex, the day on which the sender receives the response
code from the the other party


3.3. If delivered by hand, date of signing in the receipt shall be deemed to be
the arrival date.


4. If the borrower’s name, legal representative and address changed and the
borrower fails to notify them to the lender with a written notice, all notices
and documents sent by the lender according to the recorded information of this
contract shall be deemed to be arrived.


5. The borrower and the lender both agree that their Company Official Seal,
Office Seal, Financial Special Seal, and the Special Seal of the lender’s credit
operations are all the two parties’ effective seal for their notice,
communication and related letters. Responsible person of a department or other
persons are all entitled to sign letters.


Term 22 Effective date of the contract and other events


1. This contract shall come into effect after being signed and sealed by the
borrower and the lender.


2. During the effective period of this contract, any tolerance, grace period,
preference, or delayed implementation of the rights and benefits and rights in
this contract of the lender shall not damage, influence or limit the lender’s
rights and benefits and rights in accordance with relevant laws, administrative
regulations and the Contract. All the rights and benefits and rights of the
lender shall not be regarded as waived. And these rights and benefits shall not
affect any obligation of the borrower under this contract.


3. If any term under this contract becomes illegal, invalid or non-executable at
any time, the legality, validity and performance of other terms shall not be
influenced or reduced.


4. The subtitle of this contract is used for convenient reading; it shall not be
used for the interpretation or other purpose of this contract.


5. Attachment of this contract shall be the inalienable part and have the equal
legal force with this contract.
 

--------------------------------------------------------------------------------




6. This contract is in quintuplicate. The lender and borrower shall
keep______copy, copied ones shall be added by needs. The two parties should keep
them well. If this contract is notarized, the notary organization shall keep one
copy.


Term 23 Notary and voluntary enforcement


1. If the lender asks for notarization, this contract shall be notarized at the
state-specified notary organization


2. Notarized contract shall have the enforcement effectiveness. If the borrower
fails to implement the debt obligations and casue the lender fail to realize its
obligation right according to laws and regulations, the lender shall have the
right to apply for enforcement at a court for jurisdiction directly.
 
Term 24 Supplementary terms


1. Repayment term of this loan is 6 months. From 6 months after the loan
offering, each repayment of every quarter shall not be less than RMB 3 million.


2. Interest calculation method: by quarter.
 

--------------------------------------------------------------------------------


 
 
 

 

The Lender (Official seal)  
Responsible person or authorized person (Signature)
                           
______Day______Month______Year

 
 
 
 

The Borrower (Official seal)  
Legal representative or authorized person (Signature)
                           
______Day______Month______Year

 

--------------------------------------------------------------------------------


 